In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2074 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

ALVIN L. EDGEWORTH, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:15‐cr‐00015‐1 — Charles R. Norgle, Judge. 
                      ____________________ 

        ARGUED APRIL 18, 2018 — DECIDED MAY 2, 2018 
                 ____________________ 

   Before WOOD, Chief Judge, and FLAUM and EASTERBROOK, 
Circuit Judges. 
   FLAUM,  Circuit  Judge.  Defendant‐appellant  Alvin  Edge‐
worth was convicted of bank robbery and brandishing a fire‐
arm. Edgeworth seeks a new trial, asserting the district court 
erred  by:  (1)  denying  his  motion  to  suppress  and  failing  to 
grant  an  evidentiary  hearing  relating  to  his  motion  to  sup‐
press; (2) conducting a flawed jury selection process and de‐
2                                                      No. 17‐2074 

clining  to  excuse  a  juror;  and  (3)  applying  a  two‐level  en‐
hancement for taking a financial institution’s property. We af‐
firm. 
                            I. Background 
    On  January  9,  2015,  Belmont  Bank  &  Trust,  located  on 
Wacker Drive in Chicago, was robbed. The robber wore a yel‐
low construction helmet, reflective vest, and a neck warmer 
wrapped around his face and neck. The robber approached a 
teller, held a firearm so the teller could see it, and demanded 
money. The teller gave the robber approximately $3,000 and 
included a GPS tracking device in the cash bundles.  
    After the robber left, the teller called 911 and a manager 
pushed  the  bank  alarm.  Law  enforcement  responded  and 
within ten minutes, a person matching the teller’s description 
was located running south on State Street. The pursuit led to 
an  underground  train  platform  where  the  individual  at‐
tempted to flee via the train tracks. The police apprehended 
the individual, returned him to the platform, and performed 
a search. They found the bank’s stolen money, the GPS tracker, 
and the construction outfit that matched the teller’s descrip‐
tion.  They  also  recovered  a  loaded  revolver  from  his  waist‐
band. The individual identified himself as Alvin Edgeworth, 
the defendant. Police transported Edgeworth to a FBI facility 
for processing, where he provided a video‐recorded post‐ar‐
rest statement. 
   Prior to trial, Edgeworth filed a motion to suppress state‐
ments  from  his  interrogation  and  requested  an  evidentiary 
hearing. Edgeworth’s motion to suppress contained three al‐
legations:  (1)  “that  police  officers  physically  assaulted  him 
once he was placed in custody”; (2) “that officers physically 
No. 17‐2074                                                    3 

coerced him into making statements the government intends 
to use in its case in chief”; and (3) “that officers made state‐
ments that made him believe that if he would not cooperate 
with law enforcement, he would be sent to prison for a long 
time.” The district court denied Edgeworth’s motion, holding 
he did not allege sufficient facts to make out a “prima facie 
showing of illegality.”  
   Edgeworth proceeded to trial in January 2017. During voir 
dire, one potential juror indicated she needed to return to col‐
lege later that week. The judge did not follow up on her state‐
ment. Nevertheless, along with eleven others, she was seated 
on the jury. An alternate was also chosen. 
    After the government’s case in chief, the college‐bound ju‐
ror presented a note to the district court which read, in rele‐
vant part: 
       Hello. My name is []. When being interviewed 
       on Tuesday I said that I am leaving to return to 
       school tomorrow, Thursday, January 12th, to at‐
       tend a mandatory orientation for a class Friday. 
       Tomorrow is the only day my parents were able 
       to take off work this week to take me. I do wish 
       I  had  another  option.  Judge  Norgle  continued 
       with  another  unrelated  question  when  I  men‐
       tioned I needed to go back Thursday. Therefore 
       I did not want to question him, and I assumed 
       he heard me. When I was chosen, I thought that 
       was because he believed it would be over by the 
       end  of  the  day.  I  apologize  for  any  inconven‐
       ience this causes, and I do wish I could be here 
       tomorrow.  Due  to  the  inflexible  above  circum‐
       stances, I will not be able to attend tomorrow.  
4                                                       No. 17‐2074 

    The court asked the parties whether they believed the ju‐
ror should remain on the jury. The government stated the ju‐
ror  should  remain  for  the  rest  of  the  trial.  Defense  counsel 
stated: “I’m in agreement with the government, your Honor. 
I think she should stay.” As a result, the district court advised 
the juror that “[y]ou are to remain on this jury and be here on 
time tomorrow morning at 10:00 A.M.” 
   Jury deliberations began the next day. The jury convicted 
Edgeworth of bank robbery in violation of 18 U.S.C. § 2113(a) 
and  brandishing  a  firearm  in  violation  of  18  U.S.C. 
§ 924(c)(1)(A)(ii). Edgeworth filed a post‐trial motion seeking 
judgment of acquittal and a new trial. The district court de‐
nied the motion. 
    On May 18, 2017, the court conducted a sentencing hear‐
ing. Edgeworth objected to the application of a two‐level en‐
hancement  for  taking  a  financial  institution’s  property.  He 
noted that  he “simply raise[d] this  objection to preserve his 
appellate  record”  given  Seventh  Circuit  precedent.  The  dis‐
trict  court  sentenced  Edgeworth  to  108  months’  imprison‐
ment—24  months  for  the  bank  robbery  conviction  and  84 
months for brandishing a firearm during a crime of violence, 
to run consecutively. Edgeworth timely appealed. 
                            II. Discussion 
     A. Motion to Suppress 
    Edgeworth first argues the district court abused its discre‐
tion by denying his motion to suppress without conducting 
an  evidentiary  hearing.  We  disagree.  We  review  a  district 
court’s denial of a motion to suppress under a “dual standard 
of review”; we review legal conclusions de novo but findings 
of fact for clear error. United States v. Tepiew, 859 F.3d 452, 456 
No. 17‐2074                                                           5 

(7th Cir. 2017). “A factual finding is clearly erroneous only if, 
after considering all the evidence, we cannot avoid or ignore 
a  ‘definite  and  firm  conviction  that  a  mistake  has  been 
made.’”  United  States  v.  Jackson,  598  F.3d  340,  344  (7th  Cir. 
2010) (quoting United States v. Burnside, 588 F.3d 511, 517 (7th 
Cir. 2009)). “We review the denial of an evidentiary hearing 
on a motion to suppress for abuse of discretion.” United States. 
v. Schreiber, 866 F.3d 776, 782 (7th Cir. 2017) (quoting United 
States v. Curlin, 638 F.3d 562, 564 (7th Cir. 2011)). 
    “It is well established that ‘[e]videntiary hearings are not 
required as a matter of course.’” Id. at 781 (alteration in origi‐
nal) (quoting United States v. McGaughy, 485 F.3d 965, 969 (7th 
Cir.  2007)).  “District  courts  are  required  to  conduct  eviden‐
tiary hearings only when a substantial claim is presented and 
there are disputed issues of material fact that will affect the 
outcome of the motion.” Curlin, 638 F.3d at 564. To obtain an 
evidentiary hearing relating to suppression of evidence, the 
defendant “bears the burden of making a prima facie showing 
of illegality.” United States v. Randle, 966 F.2d 1209, 1212 (7th 
Cir. 1992). “Reliance on vague, conclusory allegations is insuf‐
ficient.”  Id.  Instead,  the  “defendant  must  present  ‘definite, 
specific, detailed, and nonconjectural’ facts that justify relief.” 
Id. (quoting United States v. Hamm, 786 F.2d 804, 807 (7th Cir. 
1986)).  
    Edgeworth’s allegations are not definite, specific, detailed, 
and nonconjectural. Thus, the district court did not abuse its 
discretion in denying Edgeworth an evidentiary hearing and 
did  not  err  in  denying  his  motion  to  suppress.  Edgeworth’s 
claims lack any factual support or explanation. For instance, 
his alleged assault and coercion claims fail to include simple 
6                                                      No. 17‐2074 

information  that  would  be  readily  available  to  the  defend‐
ant—roughly how many officers were involved, what type of 
assault or physical coercion occurred, or at what point during 
custody the activities took place. Edgeworth’s third claim, that 
the officers threatened a longer prison sentence if he did not 
cooperate, similarly includes no particulars; without more in‐
formation,  we  are  left  hypothesizing  as  to  what  the  officers 
might have said. We thus agree with the district court that the 
“defendant has presented nothing whatsoever to support his 
motion to suppress.” 
     B. Juror Selection and Seating 
    Edgeworth  next  alleges  that  the  juror  selection  process 
was inadequate. He argues the district court (1) did not suffi‐
ciently probe a juror’s commitment to be back at school; and 
(2) erred by not excusing the juror mid‐trial after she declared 
her unavailability. We address each in turn. 
        1. Adequacy of Voir Dire 
    Edgeworth argues that the district court “abused its dis‐
cretion  by  failing  to  probe  [the  college‐bound  juror]  about 
why she needed and expected to be back at school on Thurs‐
day.”  Specifically,  Edgeworth  claims  the  judge  should  have 
followed up on the juror’s statement that “Yes. I actually go 
back [to college] on Thursday.” As a result of that “failure to 
follow up,” Edgeworth contends the judge “did not provide 
[him] the ability to intelligently use his challenges.”  
    “A judge has broad discretion in determining what ques‐
tions  may  be  asked  during  the  voir  dire.”  United  States  v. 
McAnderson, 914 F.2d 934, 942 (7th Cir. 1990); see also Gardner 
v. Barnett, 199 F.3d 915, 920–21 (7th Cir. 1999) (en banc) (“The 
conduct of voir dire is left to the trial court’s sound discretion 
No. 17‐2074                                                        7 

[and] [t]he litigants do not have a right to have a particular 
question asked.’” (citations omitted)). We will only reverse if 
“there has been a clear abuse of that discretion.” United States 
v. Betts‐Gaston, 860 F.3d 525, 531 (7th Cir. 2017) (quoting United 
States v. Harris, 542 F.2d 1283, 1295 (7th Cir. 1976)). Here, the 
government maintains we review only for plain error because 
Edgeworth failed to object to the judge’s questioning during 
voir dire. See United States v. Broadnax, 536 F.3d 695, 699–700 
(7th Cir. 2008); United States v. Montenegro, 231 F.3d 389, 393 
(7th Cir. 2000).  
    Ultimately,  as  in  Broadnax,  “the  standard  of  review  does 
not matter, because we see no error, much less plain error, in 
the way the district court conducted voir dire here.” 536 F.3d 
at 699. In other words, the district court did not abuse its dis‐
cretion. The court simply had no reason to inquire further as 
to why the juror needed to return to school. Indeed, the dis‐
trict court had already concluded that a school commitment 
alone was not enough to meet the hardship requirement to be 
excused for cause. In considering the government’s challenge 
to a different juror, it explained: 
       There is not enough to support a challenge for 
       cause. The mere fact that he’s a student and this 
       would  inconvenience  his  educational  plans  is 
       not enough. Virtually every person on the jury 
       has  other  things  and  important  things  to  do. 
       And I … can’t say just because one is a student 
       that  therefore,  you  know,  it  would  support  a 
       challenge for cause, even if he more or less re‐
       quested as he had. 
In light of this, the judge’s decision to not inquire further is 
reasonable.  Moreover,  the  judge  asked  the  juror  other  key 
8                                                                No. 17‐2074 

questions to ascertain that she would fairly try the case. Thus, 
the court did not err in failing to further probe the juror’s rea‐
soning for needing to be back at school.1 
           2. Failure to Excuse Juror 
    Edgeworth next argues the district court abused its discre‐
tion when it failed to excuse the juror after she declared her 
unavailability.  The  government  argues  Edgeworth  waived 
this claim by explicitly agreeing that the juror “should stay” 
when asked by the district court whether it should excuse the 
juror. We agree with the government. 
    A defendant may waive a challenge to a district court’s ac‐
tions, thereby precluding appellate review, when he “affirm‐
atively  approves  an  instruction  to  the  jury.”  United  States  v. 
Smith, 818 F.3d 299, 302 (7th Cir. 2016); see also United States v. 
Ajayi, 808 F.3d 1113, 1121 (7th Cir. 2015) (“Ordinarily, we treat 
an affirmatively stated ‘no objection’ to a jury instruction as a 
waiver.”); United States v. DiSantis, 565 F.3d 354, 361 (7th Cir. 

                                                 
1 As the judge further explained in rejecting the juror’s request to be ex‐

cused mid‐trial: 
           What this is is a minor inconvenience. She’s talking about 
           an orientation day the first day of class. And in terms of 
           having her mother and father drive her so that she arrives 
           the day before a Thursday is also a minor inconvenience 
           and it pales by comparison to her duty to be here as a ju‐
           ror. There is, of course, public transportation to the Uni‐
           versity of Illinois. And also missing the first day of class, 
           an orientation day, is no substantial hardship. 
These  comments  indicate that  the  judge  would  not have  excused  her at 
voir dire even if he knew more details about her return to school. So, even 
if plain error were to apply, the district court’s failure to follow up did not 
affect the defendant’s substantial rights. 
No. 17‐2074                                                           9 

2009) (“The ‘touchstone’ of the waiver inquiry is ‘whether and 
to what extent the defendant ha[s] actually approved of the 
jury instructions assigned as error on appeal.’” (alteration in 
original) (quoting United States v. Griffin, 84 F.3d 912, 924 (7th 
Cir. 1996))). 
    Here,  Edgeworth  affirmatively  approved  that  the  juror 
“should stay.” In doing so, he agreed with the district court’s 
instruction to the juror that she  had to “remain on this jury 
and be here on time tomorrow morning at 10:00 A.M.” Thus, 
like the defendant in Smith, he accepted the district court’s re‐
sponse  to  a  juror’s  note.  See  818  F.3d  at  301.  That  approval 
“constitute[s]  an  intentional  relinquishment  of  the  defend‐
antʹs right to object.” United States v. Kirklin, 727 F.3d 711, 716 
(7th Cir. 2013). As such, Edgeworth cannot now challenge that 
the district court impermissibly sat the juror. 
   C. Two‐Level Enhancement 
    Finally,  Edgeworth  argues  that  the  district  court’s  two‐
level enhancement for taking a financial institution’s property 
under U.S.S.G. § 2B3.1(b)(1) was impermissible double‐count‐
ing because the same conduct supported the robbery convic‐
tion and enhancement. Edgeworth acknowledges this claim is 
contrary to United States v. Vizcarra, where we held that “dou‐
ble  counting  is  generally  permissible  unless  the  text  of  the 
guidelines expressly prohibits it.” 668 F.3d 516, 519 (7th Cir. 
2012). He requests we reconsider given the approach of other 
circuits. We decline to do so. 
                            III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.